Case 3:21-cv-00153-SRU Document1 Filed 02/05/21 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

 

)
JO-ANN S. PAGANO, ) CIVIL ACTION NO.
)
Plaintiff, )
)
v )
)
BROAN-NUTONE, LLC, ) PLAINTIFF'S COMPLAINT
a Delaware Limited Liability Company )
)
Defendant. ) DEMAND FOR JURY TRIAL

 

Plaintiff, Jo-Ann Pagano, by and through her counsel. RisCassi & Davis, P.C., brings this
action against the above named Defendant.

I. PARTIES

l. Plaintiff. Jo-Ann Pagano, is a resident of the Town of Waterford, State of
Connecticut.

2, Upon information and belief, the defendant, Broan-Nutone, LLC (hereinafter
referred to as Broan’), is a Delaware limited liability company, with its principal place of business
located at 926 West State Street, Hartford, Wisconsin.

If. JURISDICTION AND VENUE

3. The amount in controversy exceeds the sum or value of $75,000, exclusive of
interest and costs. This civil action is between citizens of different states. The defendant
maintains sufficient minimum contacts with the State of Connecticut such that the exercise of
jurisdiction over the defendant by Connecticut courts would not offend traditional notions of fair
play and substantial justice. By reason of the foregoing circumstances, this Court has diversity

jurisdiction over this lawsuit. 28 U.S.C. § 1332(0(1).
Case 3:21-cv-00153-SRU Document1 Filed 02/05/21 Page 2 of 9

4, Venue is proper in this District because it is a judicial district in which a
substantial part of the events or omissions giving rise to Plaintiff's claim occurred. 28 U.S.C. §
139 1(a)(2).

Hl. GENERAL ALLEGATIONS

5. The plaintiff, Jo-Ann S. Pagano. incorporates by reference, as if fully set forth
herein, each and every allegation in this Complaint.

6. At all times mentioned herein, the defendant, Broan, its officers, agents, servants, and/or
employees, designed, sold, repaired, manufactured, and/or serviced and delivered
products into the stream of commerce in Connecticut and is a product seller as defined by § 52572m of
the Connecticut General Statutes.

7. At all times mentioned herein, the defendant, Broan, its officers, agents, servants,
and/or employees, were involved in the discovery, design, assembly. manufacture, testing,
packaging, labelling, marketing, distribution, sale, and/or were otherwise involved in placing into
the stream of commerce the residential range hood known as the "Allure Premium Stainless Steel
Range Hood" (hereinafter referred as the range hood").

8. On or about December 19, 2013, the plaintiff Jo-Ann S. Pagano, purchased the range
hood from Home Depot in Waterford, Connecticut.

9. At all times relevant herein, the range hood was designed, manufactured, distributed
and/or sold in a defective condition and was unreasonably dangerous to consumers and users
specifically, in that it was designed, manufactured, distributed and/or sold with unreasonably
dangerous exposed sharp metal edges.

10. At all times relevant herein, as compared to similar systems, feasible and suitable

alternative designs, procedures. and instructions for use and cleaning have existed.
Case 3:21-cv-00153-SRU Document1 Filed 02/05/21 Page 3 of 9

ll. At all times relevant herein, the defendant's range hood was utilized in a manner
foreseeable to the defendant.

12. At all times relevant herein, the defendant provided incomplete, insufficient, and/or
misleading instructions, training, and information to users and consumers regarding how to properly and
safely use and clean the range hood.

13. On or about October 8, 2019, and for all times prior thereto, the plaintiff, Jo-Ann
S. Pagano, did not make any changes to the range hood and the range hood was in the same, or
substantially the same, defective and/or unreasonably dangerous condition in which it was
designed. manufactured, distributed and/or sold by the defendant, Broan.

14. On or about October 8, 2019, the plaintiff Jo-Ann S. Pagano was cleaning the
underside of the range hood when, suddenly, and without warning her right thumb was lacerated
by an unfinished and exposed sharp metal edge, thereby severing the extensor tendon in her right
thumb and causing the plaintiff to sustain and suffer the personal injuries and losses hereinafter set

forth.

IV. COUNT I — VIOLATION OF CONNECTICUT PRODUCTS LIABILITY
ACT (CPLA)

15. The plaintiff, Jo-Ann S. Pagano, incorporates by reference, as if fully set forth
herein, each and every allegation in this Complaint.

16. The range hood is a product within the meaning of Connecticut Products Liability
Act (CPLA). See Conn. Gen. Stat. §52-572m et seq. The range hood was expected to reach, and
did reach, users and/or consumers. including the plaintiff, without substantial change in the

defective and unreasonably dangerous condition in which it was sold and/or distributed.

ey
Case 3:21-cv-00153-SRU Document1 Filed 02/05/21 Page 4 of 9

17. A consumer or user cleaning the range hood would reasonably expect the product
to be free of significant defects. The range hood, as designed by the defendant, has exposed
sharped metal edges that subjects consumers or users to unreasonable risks and dangers.

18. The foreseeable risks of using and/or cleaning the range hood as designed and
instructed were unreasonable, and, at the time the range hood left defendant's control, safer,
more practical, feasible, and otherwise reasonable alternative designs existed and could have
been adopted for the product which would have prevented or substantially reduced the risk of
harm (i.e., lacerations and cuts) to the consumers or users, including the plaintiff, without
substantially impairing the usefulness of the product. The risk and gravity of that harm clearly
outweighed the burden on the defendant of implementing such alternative design. Reasonable
alternative designs included, but are not limited to, measures to ensure that exposed sharp metal
edges were rounded, beveled or deburred.

19. The defendant's failure to use feasible and reasonable alternative designs that would
eliminate exposed sharp metal edges, make the range hood unreasonably dangerous and defective and
unreasonably unsafe for its intended purpose.

20. Had the plaintiff or any other reasonable similarly situated person known of the
unreasonableness of the range hood and its unsafe design as described herein, she would not have
purchased or utilized the device.

2). The defendant knew, or should have known, that the range hood, as designed,
could result in lacerations and cuts to consumers or users during the cleaning process. However,
the defendant did not adequately warn consumers or users of the risk of exposed sharp metal
edges within the range hood, nor did the defendant adequately instruct consumers or users of the

range hood on the proper cleaning of the product to prevent lacerations or cuts.
Case 3:21-cv-00153-SRU Document1 Filed 02/05/21 Page 5of9

The range hood was sold without adequate warnings or instructions for safe use and
cleaning, which rendered the product unreasonably dangerous and defective and it posed a substantial

risk of harm to plaintiff and any reasonably foreseeable consumers or users.

to
os)

The defendant owed a duty of reasonable care to the general public, including the
plaintiff, when it designed, labeled, manufactured, assembled, inspected, tested, marketed,
advertised, promoted, instructed, placed/distributed into the stream of commerce and/or sold the
range hood, to ensure that the product was not defective and/or unreasonably dangerous for its
intended purposes and foreseeable uses.

24. The defendant breached this duty by designing, labeling, manufacturing,
assembling, inspecting, testing, marketing, advertising, promoting, instructing, and
selling/distributing the range hood in an unreasonably dangerous, defective and unreasonably

unsafe condition including, but not limited to. exposed sharp metal edges.

to
ea)

The defendant owed the plaintiff a duty of reasonable care to discover defects
and/or errors in the product and to inform and/or warn consumers and users, including the
plaintiff, of a defect once it was discovered. The defendant violated this duty when it failed to do
so, which further placed the plaintiff at risk for harm and injury.

26. As a direct and proximate result of defendant's failures and omissions, the plaintiff
has suffered injuries, economic loss, and other damages, including but not limited to, cost of
medical care, rehabilitation, lost enjoyment of life, mental anguish and emotional distress,
scarring, and pain and suffering.

27. As the manufacturer of the unreasonably dangerous and defective range hood, the

defendant is liable to the plaintiff for her damages proximately caused by the range hood,

wm
Case 3:21-cv-00153-SRU Document1 Filed 02/05/21 Page 6 of 9

pursuant to the CPLA, because such damage arose from a reasonably anticipated use of the range hood,
specifically the cleaning process.

Vv. COUNT II - BREACH OF IMPLIED WARRANTY UNDER CPLA

28. The plaintiff, Jo-Ann S. Pagano, incorporates by reference, as if fully set forth
herein, each and every allegation in this Complaint.

29, The defendant impliedly warranted to the plaintiff that the range hood was of
merchantable quality, was manufactured. labeled, and/or packaged in accordance with approved
specifications and regulations and was safe, effective and fit for the use for which it was intended or for
other known or foreseeable uses, pursuant to General Statutes § 42a-2-314.

30. The defendant is aware that consumers and users, including the plaintiff. rely upon
the representations made by the defendant when choosing, selecting, and purchasing its products,
including the range hood, which was relied upon by plaintiff
31. As previously discussed and further identified herein, due to the defective and
unreasonably dangerous design, labeling, manufacturing, and distribution of the range hood, the
product was neither of merchantable quality, nor fit for the ordinary purposes for which it was

sold, presenting an unreasonable risk of injury to consumers and users, including the plaintiff,

during foreseeable use and cleaning.

Ge
i)

The defendant's failures and omissions and the defective and unreasonably
dangerous condition of the range hood constituted a breach of the defendant's implied warranty,
and such a breach was a direct and proximate cause of the incident and damages described
herein, and for which the plaintiff is entitled to compensatory damages in an amount to be

proven at trial.
Case 3:21-cv-00153-SRU Document1 Filed 02/05/21 Page 7 of 9

VI. COUNT HUI — RECKLESSNESS UNDER CPLA

 

33. The plaintiff, Jo-Ann S. Pagano, incorporates by reference, as if fully set forth
herein, each and every allegation in this Complaint.

34. The defendant knew, or should have known, that the range hood was in a
defective and unreasonably dangerous condition when it designed, labeled. manufactured,
assembled, inspected, tested, marketed, advertised, promoted, instructed, placed/distributed into
the stream of commerce and/or sold the range hood.

35, The defendant knew, or should have known, that the range hood, with its exposed
sharp metal edges, presented unreasonable risks and dangers to consumers and users of the
product.

36. The defendant knew, or should have known, that consumers or users of the range hood
would suffer lacerations or cuts when cleaning the range hood due to the existence of the exposed sharp
metal edges.

37. The harm suffered by the plaintiff was the result of the defendant's reckless
disregard for the safety of consumers and users of the range hood, including the plaintiff

38. The defendant's reckless disregard for the safety of consumers and users of the
range hood was a direct and proximate cause of the incident and damages described herein, and
for which the plaintiff is entitled to punitive damages in an amount to be proven at trial, pursuant
to General Statutes § 52-240b.

VII. DAMAGES

39. The plaintiff Jo-Ann S. Pagano, incorporates by reference, as if fully set forth herein,

each and every allegation in this Complaint.
Case 3:21-cv-00153-SRU Document1 Filed 02/05/21 Page 8 of 9

40. As adirect and proximate result of the acts, omissions, and failures of the

defendant alleged herein, the plaintiff sustained and suffered personal injuries and losses. The
injuries and damages for which plaintiff seeks compensation from the defendant include, but are
not limited to:

a. physical pain and suffering

b. emotional pain and suffering

ec. medical bills and expenses

e. a laceration to her right thumb, severing the extensor tendon;

f. permanent scarring;

g. pre- and post-judgment interest;

h. statutory and discretionary costs; and

i. any and all such further relief both general and specific, to which she may be entitled
to under the premises.

VII. JURY DEMAND

41. The plaintiff Jo-Ann S. Pagano, demands a trial by jury on all issues. pursuant to

Rule 38 of the Federal Rules of Civil Procedure.

IX. PRAYER FOR RELIEF

42. The plaintiff Jo-Ann S. Pagano. incorporates by reference, as if fully set forth

herein, each and every allegation in this Complaint.
Case 3:21-cv-00153-SRU Document1 Filed 02/05/21 Page 9 of 9

43. WHEREFORE, the plaintiff, Jo-Ann S. Pagano, brings this Complaint against the
defendant, Broan, for personal injuries and prays for a judgment against the defendant for
compensatory and punitive damages, pursuant to § 52-240b of the Connecticut General Statutes, in an
amount considered fair and reasonable by a jury and for all such further relief, both general and

specific, to which the plaintiff may be entitled under the premises.

RISCASSI & DAVIS, P.C.

Dated: February 5, 2021 va cm
(e aes bye h oo,

Christo er M. Houlihan

Federal ar No.: CT 23239
Attorney for the plaintiff
RisCassi and Davis, P.C.

131 Oak Street, P.O. Box 261557
Hartford, CT 06126-1557
860-522-1196

860-246-5847 (fax)
choulihanariscassidavis.com
